DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 123-133, in the response dated 3/28/2022, is acknowledged. The applicant further elected the following: i) VH domain Applicants elect an antibody comprising a VH domain comprising a VH CDR1 amino acid sequence of SEQ ID NO.5, a VH CDR2 amino acid sequence of SEQ ID NO.6, and a VH CDR3 amino acid sequence of SEQ ID NO.7; (ii) the VL domain of an antibody comprising a VL domain comprising a VL CDR1 amino acid sequence of SEQ ID NO.8, a VL CDR2 amino acid sequence of SEQ ID NO.9, and a VL CDR3 amino acid sequence of SEQ ID NO.10; and (iii) the form of the antibody of a humanized form of the antibody.
Claims 134-139 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Status
Claims 1-122 are cancelled.
Claims 123-139 are newly added and are pending.
Claims 134-139 are withdrawn.
Claims 123-133 are examined on the merits in this prosecution.

Claim Objections
Claim 129, first line, recites the term “in”. It is believed that “is” is the correct term.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 123-133 are rejected under 35 U.S.C. 103 as being unpatentable over Van Berkel (WO 2018/146199 A1), in view of Van Berkel-A (US 2015/0273077 A1).
Van Berkel teaches conjugates and compounds for making antibody conjugates comprising pyrrolobenzodiazepine (Abstract). Van Berkel B teaches an antibody conjugate comprising an antibody that bids to KAAG1 (pg 6: 11-14) having the structure (pg 4), where n is from 1-

    PNG
    media_image1.png
    460
    814
    media_image1.png
    Greyscale

For the claim 123 limitation of “a VH CDR1 amino acid sequence of SEQ ID NO.5,” Van Berkel teaches a heavy chain variable comprising SEQ ID NO. 105 (pg 118: 2-3). For the claim 123 limitation of “a VH CDR2 amino acid sequence of SEQ ID NO.6,” Van Berkel teaches a heavy chain variable comprising SEQ ID NO. 106 (pg 118: 5-6). For the claim 123 limitation of “a VH CDR3 amino acid sequence of SEQ ID NO.7,” Van Berkel teaches SEQ ID NO. 107 (pg 118: 8-9). 
For the claim 124 limitation of “a VH domain having the amino acid sequence of SEQ ID NO. 1,” Van Berkel teaches SEQ ID NO. 101 (pg 117: 10-12).
For the claim 125 limitation of “a VL domain comprising a VL CDR1 amino acid sequence of SEQ ID NO.8,” Van Berkel teaches SEQ ID NO. 108 (pg 118: 8-9). For the claim 125 limitation of “a VL CDR2 amino acid sequence of SEQ ID NO.9,” Van Berkel teaches SEQ ID NO. 109 (pg 118: 11-12)). For the claim 125 limitation of “a VL CDR3 amino acid sequence of SEQ ID NO.10,” Van Berkel teaches SEQ ID NO. 110 (pg 118: 14-15).
For the claim 126 limitation of an “antibody comprises a VL domain having the amino acid sequence of SEQ ID NO. 2,” Van Berkel teaches SEQ ID NO. 115 (pg 119: 7-9), which is substantially identical to the claimed sequence. It is further noted that SEQ ID NO. 2 is comprised in Van Berkel (pg 117: 29-33).
For claim 127, Van Berkel teaches SEQ ID NO. 103 (pg 117: 18-27), identical with instant SEQ ID NO. 3.
For claim 128, Van Berkel teaches SEQ ID NO. 104 (pg 117: 29-33), identical with instant SEQ ID NO. 4.
For claim 129, Van Berkel teaches the antibody may be an intact antibody (pg 25: 18-19. For claim 130, Van Berkel teaches the antibody is humanized (pg 26: 11-23).
For claim 131, Van Berkel teaches a fully human monoclonal IgG2 antibody (pg 22: 7-28). For the claim 132 limitation of a fully human monoclonal IgG1, kappa () antibody, Van Berkel teaches the the class of IgG1 kappa (pg 25: 29-34).
For claim 133, Van Berkel teaches the drug loading is from 1-4 or 1-8 (pg 37: 21-22).
 Van Berkel teaches the substitution in the heavy chain by Asn-297 allows conjugation with the antibody, which is modified with azide (pg 30: 9-16).
Van Berkel further teaches that linking of the drug linker to the antibody requires the antibody to have an azide group, a process that requires synthetic insertion of an azide group into the antibody (pg 58: 10-18), in order to carry out the click reaction with the strained alkyne.
Van Berkel does not teach a succinimide as the attachment point of the antibody.
Van Berkel-A teaches the missing element of Van Berkel.
Van Berkel-A teaches a linker comprising a maleimide group that reacts with a cysteine thiol, an N-terminus, or a amine-containing amino acid side chain to form covalent bonds to the antibody. Van Berkel-A teaches the linker is stable outside of a cell and is cleavable by enzymatic activity, hydrolysis, or other metabolic conditions within the cell (pg 19, [0197]; pg 23, [0351]). Van Berkel-A teaches the linker will: (i) maintain the specific binding properties of the antibody; (ii) allow intracellular delivery of the conjugate or drug moiety; (iii) remain stable and intact, i.e. not cleaved, until the conjugate has been delivered or transported to its targeted site; and (iv) maintain a cytotoxic, cell-killing effect or a cytostatic effect of the pyrrolobenzodiazepine drug moiety.
The person of ordinary skill would have had a reasonable expectation of success in selecting Van Berkel-A’s succinimide group to link the pyrrolobenzodiazepine drug moiety to the antibody in the antibody conjugate of Van Berkel because Van Berkel-A teaches that the linker is stable outside of a cell and is cleavable by enzymatic activity, hydrolysis, or other metabolic conditions within the cell and the antibody of Van Berkel-A relies on thiol groups and amine groups native to the antibody does not require the synthesis of an azide group within the antibody to effect a linkage with the pyrrolobenzodiazepine drug moiety. The skilled artisan would have been motivated to select Van Berkel-A's succinimide linker as the desired linker because Van Berkel teaches that formation of the antibody-pyrrolobenzodiazepine drug moiety requires additional chemical steps prior to carrying out the formation of the linking step out and Van Berkel-A further teaches that the succinimide linker will: (i) maintain the specific binding properties of the antibody; (ii) allow intracellular delivery of the conjugate or drug moiety; (iii) remain stable and intact, i.e. not cleaved, until the conjugate has been delivered or transported to its targeted site; and (iv) maintain a cytotoxic, cell-killing effect or a cytostatic effect of the pyrrolobenzodiazepine drug moiety.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612